            Case 1:18-cv-03379-JKB Document 6 Filed 01/07/19 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                                *

RICHARD P. WOLENTER                             *

       Plaintiff                                *
                                                           CIVIL NO. JKB-18-3379
v.                                              *

BENEFICIAL BANCORP, INC., et al.                *

       Defendants                               *

*       *      *      *      *      *       *       *      *      *      *       *      *

                                           ORDER

       In light of the Notice of Voluntary Dismissal filed on January 4, 2019 (ECF No. 4), with

the dismissal with prejudice accomplished by operation of law pursuant to Rule 41(a)(1), Federal

Rules of Civil Procedure, the Court DIRECTS the Clerk to CLOSE the case.

       SO ORDERED.



       DATED this 7th day of January, 2019.


                                                    BY THE COURT:



                                                    ____________/s/______________________
                                                    James K. Bredar
                                                    Chief Judge
